            Case 1:20-cv-04260-JGK Document 24 Filed 06/29/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK and THE BOARD OF
 EDUCATION FOR THE CITY SCHOOL
 DISTRICT OF THE CITY OF NEW YORK,
                                       Plaintiffs,

 v.

 UNITED STATES DEPARTMENT OF
 EDUCATION and ELISABETH DEVOS, in
 her official capacity as the Secretary of           Civil Action No. 1:20-cv-4260-JGK
 Education,
                                     Defendants,

 FOUNDATION FOR INDIVIDUAL RIGHTS
 IN EDUCATION

                 [Proposed] Intervenor-Defendant.


                     FIRE’S MOTION TO INTERVENE AS DEFENDANT
         Pursuant to Federal Rule of Civil Procedure 24, the Foundation for Individual Rights in

Education (“FIRE”) respectfully moves to intervene as a defendant in this action. As explained in

the memorandum of law that accompanies this motion, FIRE is entitled to intervene as of right and

should also be granted permissive intervention. As required by Rule 24(c), an answer is attached

to this motion. Counsel for FIRE contacted counsel for the parties, and Plaintiffs oppose this

motion. Counsel for Defendants indicated that they would not take a position on the motion until

after it is filed.
        Case 1:20-cv-04260-JGK Document 24 Filed 06/29/20 Page 2 of 3




Dated: June 29, 2020              Respectfully submitted,

                                   /s/ Charles J. Cooper

                                  Charles J. Cooper (pro hac vice motion pending)
                                  Brian W. Barnes (pro hac vice motion forthcoming)
                                  Nicole J. Moss (pro hac vice motion forthcoming)
                                  COOPER & KIRK, PLLC
                                  1523 New Hampshire Ave., NW
                                  Washington, D.C. 20036
                                  (202) 220-9600
                                  ccooper@cooperkirk.com
                                  bbarnes@cooperkirk.com
                                  nmoss@cooperkirk.com

                                  Counsel for Foundation for
                                  Individual Rights in Education




                                      2
         Case 1:20-cv-04260-JGK Document 24 Filed 06/29/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system. I further certify that such filing will accomplish service

upon counsel of record in this case.



                                                     s/Charles J. Cooper
                                                     Charles J. Cooper*
                                                     COOPER & KIRK, PLLC
                                                     1523 New Hampshire Avenue, NW
                                                     Washington, DC 20036
                                                     (202) 220-9600
                                                     (202) 220-9601 (fax)
                                                     ccooper@cooperkirk.com

                                                     *Pro Hac Vice application pending

                                                     Attorney for Proposed
                                                     Intervenor-Defendant
